Citation Nr: 0215646	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  95-22 465	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus (flat 
feet).

2.  Entitlement to a compensable rating for residuals of a 
left calcaneus (heel bone) fracture.

(An additional issue of entitlement to a rating higher than 
10 percent for multiple lipomas will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1994 RO decision which in part denied 
service connection for pes planus (flat feet), and denied an 
increased (compensable) rating for service-connected 
residuals of a left calcaneus (heel bone) fracture.

In accordance with 38 C.F.R. § 19.9, the Board is undertaking 
additional development on another appellate issue of 
entitlement to a rating higher than 10 percent for multiple 
lipomas.  When development on that issue is completed, the 
Board will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran has a congenital type of pes planus.  Even if 
his pes planus were the acquired type, it did not begin 
during and was not worsened by his active military service.

2.  The veteran's service-connected residuals of a left 
calcaneus fracture are asymptomatic.




CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 4.57 (2001).

2.  The criteria for a compensable rating for service-
connected residuals of a left calcaneus fracture have not 
been met.  38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1972 to February 1975.  His service medical records show a 
fracture of the left calcaneus in October 1974, and are 
negative for pes planus.  

VA outpatient treatment records from September 1991 show the 
veteran being seen with complaints of bilateral arch pain.  
He was observed to have bilateral rigid pes planus, which was 
indicated as being congenital.  X-rays showed congenital 
changes of pes planus, and the assessment was pes planus.

In December 1992, the RO granted service connection and a 0 
percent rating for residuals of a left calcaneus fracture.

VA outpatient treatment records from April 1994 to December 
1995 show the veteran being seen on numerous occasions for a 
variety of ailments and complaints including bilateral foot 
pain.  He was noted to have bilateral pes planus and hallux 
valgus.  He was given special footwear.  A CT scan of the 
left foot in November 1994 showed that the posterior facet 
and middle facet appeared completely normal; the calcaneal 
navicular articulation showed no evidence of bony effusion; 
and the naviculocuboid articulation was markedly narrow and 
irregular, suggesting a fibrous union in that region of the 
articulation.

VA outpatient records from December 1997 show the veteran 
complaining of a sore right foot and indicating that he 
experienced occasional left arch pain.  He was indicated to 
have rigid and flat medial arches, with limited treatment 
options being available because of the veteran's foot type.  
His condition was noted to be congenital.

In April 1999, the veteran was given a VA examination 
regarding his left knee and left foot.  He said that he 
experienced pain in his left heel after prolonged walking or 
weight-bearing.  He said the pain was relieved by standing on 
the toes of his foot, but this produced a limp.  He stated 
that he was unable to stand without leaning on something 
because of discomfort in his left foot and left knee.  On 
physical examination regarding his left foot, he had marked 
depression of the longitudinal arch with nearly full contact 
of the plantar aspect of the foot to the floor.  He had a 
mild hallux valgus in the standing position, and his heel 
cords were in a valgus position.  His hallux valgus deformity 
measured approximately 25-30 degrees in the non-weight-
bearing position.  The examiner's impression was bilateral 
plano valgus and left hallux valgus.  

VA outpatient treatment records from August 2000 show the 
veteran complained of foot pain.  X-rays showed a normal 
study of the feet.

VA records from October 2000 show the veteran complained of 
back pain and was given a cane.  He stated that he was 
comfortable with his balance while walking and had not 
fallen, but that pain limited his activity.

In October 2000, the veteran appeared at a hearing before the 
RO.  He testified that he had pain in his left foot which 
caused him to limp, and that he used a cane because of his 
left foot and his back.  He stated that he had flat feet 
before he went into service, and that he did a lot of walking 
in service which caused him to experience pain in his feet.  
He reported that his pain became worse over time.  He 
indicated that he did not seek medical treatment for his feet 
while he was in service.

In November 2000, the veteran was given a VA examination 
regarding his pes planus and left calcaneus fracture.  He 
reported bilateral arch pain, with the left foot being worse 
than the right.  On physical examination, his pulses were 3 
out of 4 and his skin was within normal limits without 
calluses.  His neurological examination was normal, and his 
gait was normal.  His muscle strength was +3.  He had 
bilateral rigid and flat arches without palpable pain.  X-
rays showed flat arches with pronation.  His left heel showed 
no signs of fracture, and was equal in shape and density to 
the right heel.  The examiner's assessment was congenital 
rigid pes planus and left heel fracture which was healed with 
no objective residual.  He noted that the veteran had the 
type of foot that would be tender due to its structure and 
the veteran's increasing age.  He was unable to say that the 
veteran's military service changed his foot structure, and 
noted that the veteran was born with poor foot architecture.   

In January 2001, the RO granted the veteran a permanent and 
total disability rating for non-service-connected pension 
purposes, primarily due to a psychiatric disorder and 
degenerative disc disease of the lumbar spine.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  



1.  Pes planus

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Service connection may not be given for congenital or 
developmental defects.  38 C.F.R. § 3.303(c).  It is 
essential to make an initial distinction between bilateral 
flatfoot as a congenital or as an acquired condition; the 
congenital type is not compensable.  38 C.F.R. § 4.57.

The veteran's service medical records from his 1972-1975 
active duty do not mention pes planus.  Post-service 
treatment records beginning in the 1990s, as well as the 
latest VA examination in 2000, note his pes planus is of the 
congenital type.  Assuming his pes planus is a congenital 
defect, service connection for it is prohibited by 
regulation.  Even assuming his pes planus is of the acquired 
type, there is no credible evidence that it began during 
service, or if preexisting service, was aggravated by active 
duty.  The fact that service medical records do not mention 
pes planus, and that there is no medical evidence of the 
condition for many years after service, is persuasive 
evidence that the condition was neither incurred in nor 
aggravated by service.

The weight of the credible evidence indicates that the 
veteran's pes planus was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for pes planus, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  Left calcaneus fracture residuals

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under Diagnostic Code 5284, which governs foot injuries, a 10 
percent rating may be assigned for foot injuries which are 
moderate in degree.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
When the requirements for a compensable rating of a 
diagnostic code are not met, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The medical evidence shows that the veteran sustained a 
fracture of the left calcaneus (heel bone) in 1974 while in 
service.  He was released from active duty in 1975.  There is 
no subsequent medical evidence of foot complaints until the 
1990s, and then he generally complained about both feet, not 
just the left one.  Recent X-rays in 2000 show no signs of 
the old left heel bone fracture.  At the 2000 VA examination, 
the examiner found that the left heel had healed with no 
objective residuals of the old fracture.  

In light of this evidence, the Board finds that residuals of 
the left heel bone fracture are currently asymptomatic, and a 
0 percent rating is proper.

The preponderance of the evidence is against the claim for a 
compensable rating for residuals of a left calcaneus 
fracture.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b);  
Gilbert, supra.


ORDER

Service connection for pes planus is denied.

A compensable rating for residuals of a left calcaneus 
fracture is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

